Citation Nr: 1129544	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to DIC under 38 U.S.C.A. § 1318.

6.  Entitlement to DEA benefits under Chapter 35 of Title 38, United States Code.

7.  Entitlement to service connection for a back disability, for accrued benefits purposes.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

9.  Entitlement to an acquired psychiatric disability other than PTSD, to include major depressive disorder, for accrued benefits purposes.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.

11.  Entitlement to special monthly pension based on the need for aid & attendance or housebound status, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to September 1976.  He died in June 2007.  Although it appears that the appellant divorced the Veteran in 2002, she is seeking VA benefits on behalf of the Veteran's helpless child as her custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board observes that, in a November 2007 rating decision, the RO denied the appellant's claims of service connection for the cause of the Veteran's death and for entitlement to DIC under § 1318 and for DEA benefits.  The appellant did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  In this case, although the appellant has asserted a new theory of entitlement (i.e., that the Veteran's helpless child is entitled to VA death benefits), the claims filed in March 2008 on behalf of the Veteran's helpless child arise from the same factual basis (i.e., that the cause of the Veteran's death is linked to active service) previously considered by the RO in the unappealed November 2007 rating decision.  Thus, the appellant's new claims must be evaluated as claims to reopen the previously finally denied claims.  See Boggs v. Peake, 520 F.3d 1330 (2009) (holding that the diagnosed disability, rather than the theory of causation or entitlement, forms the factual basis of a claim).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen the appellant's claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In November 2007, the RO denied the appellant's claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits.

2.  The evidence submitted since November 2007 relates to unestablished facts necessary to substantiate the claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits because it suggests that the cause of the Veteran's death may be attributed to active service.

3.  The competent evidence, to include a certificate of death, a coroner's report, and an autopsy, shows that the Veteran died in June 2007 of a ruptured dissecting thoracic aortic aneurysm; other significant conditions were chronic obstructive pulmonary disease, hepatitis C, and tobacco/drug abuse.

4.  The competent evidence does not show that the Veteran's fatal ruptured dissecting thoracic aortic aneurysm was related to active service.

5.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

6.  The competent evidence shows that, prior to his death, the Veteran's back disability was not related to active service.

7.  The competent evidence shows that, prior to the Veteran's death, there was no competent diagnosis of PTSD based on a corroborated in-service stressor which could be attributed to active service.

8.  The competent evidence shows that, prior to his death, the Veteran's acquired psychiatric disability other than PTSD, to include major depressive disorder, was not related to active service.

9.  The competent evidence shows that, prior to his death, the Veteran was not precluded from securing or maintaining substantially gainful employment as a result of any service-connected disabilities.

10.  The competent evidence shows that, prior to his death, the Veteran was not so helpless as to require the regular aid and attendance of another person and was not substantially confined to his home.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence submitted since the November 2007 rating decision in support of the claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits, is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).

4.  The eligibility criteria for payment of DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).

5.  The eligibility criteria for payment of DEA benefits under 38 U.S.C., chapter 35, have not been met.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2010).

6.  A back disability was not incurred in active service, for accrued benefits purposes, nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

7.  PTSD was not incurred in active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2010).

8.  An acquired psychiatric disability other than PTSD, to include major depressive disorder, was not incurred in active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2010).

9.  The eligibility criteria for a TDIU are not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000, 4.16 (2010).

10.  The criteria for special monthly pension based on the need for aid & attendance or housebound status are not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2008 and in July 2009, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant of what is required to substantiate her claims and noted other types of evidence the appellant could submit in support of her claims.  The appellant was advised to submit evidence showing that benefits were due to the Veteran and unpaid at the time of his death and noted other types of evidence the appellant could submit in support of her accrued benefits claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2008 letter also defined new and material evidence, advised the appellant of the reasons for the prior denial of the claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  The Board notes that the July 2009 VCAA notice complied with Hupp.

As will be explained below in greater detail, although the evidence supports reopening the appellant's previously denied claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits, all of these claims must be denied on the merits.  The evidence also does not support granting any of the appellant's accrued benefits claims.  Because the appellant was fully informed of the evidence needed to substantiate her claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the July 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2008 letter was issued to the appellant and her representative prior to the May 2009 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; the appellant has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Board observes in this regard that it appears that the appellant is in receipt of SSA benefits on behalf of the Veteran's helpless child as her custodian.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, because the Veteran's complete SSA records already have been obtained and associated with the claims file, and because the appellant's claims are based on disabilities which affected the Veteran during his lifetime, there is no reasonable possibility that the SSA records of the Veteran's helpless child would be relevant to the currently appealed claims.  Further, neither the appellant nor her representative has identified the SSA records of the Veteran's helpless child as evidence relevant to the claims on appeal.  The claims file also contains significant medical evidence, including VA and private examination reports and outpatient treatment records, concerning the extent of the Veteran's disabilities which were present during his lifetime.  Because there is no indication in the claims file that the SSA records of the Veteran's helpless child potentially are relevant to any of the claims on appeal, and because neither the appellant nor her representative has identified any additional SSA records as relevant evidence which VA should attempt to obtain under the VCAA's duty to assist, the Board finds that a remand to obtain additional SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

The Board notes that, since the time of the Veteran's death, the appellant has submitted additional evidence, including medical treatise evidence, in support of her accrued benefits claims.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating her accrued benefits claims.  

In determining whether a medical opinion is warranted in a claim for DIC under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died more than 30 years after his service separation of a ruptured dissecting thoracic aortic aneurysm.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal ruptured dissecting thoracic aortic aneurysm and any incident of service.  The Veteran's service treatment records also are silent for any complaints of cardiovascular problems, to include the fatal ruptured dissecting thoracic aortic aneurysm which caused his death many decades after service separation.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disability.  There is no competent evidence, other than the appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the appellant competent to testify as to the etiology of the Veteran's ruptured dissecting thoracic aortic aneurysm prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between a ruptured dissecting thoracic aortic aneurysm and active service "would aid in substantiating the claim."  See Wood, 520 F.3d at 1348.  

The Board notes that, in statements on a VA Form 21-4138 dated on July 26, 2010, and date-stamped as received on August 9, 2010, the appellant's representative contended that all of the VA examinations provided to the Veteran during his lifetime had been inadequate.  The representative previously had contended in other statements submitted on the appellant's behalf to VA that all of the examination reports of record were conclusory and were not "reasoned medical opinion[s]."  She argued strenuously that, given these alleged inadequacies, the appellant was entitled to a new VA medical opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.

In questioning the adequacy of the VA examinations provided to the Veteran during his lifetime, the appellant and her representative appear to be raising a general challenge to the professional competence of the VA examiners who treated the Veteran during his lifetime.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  See also Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (explicitly extending the presumption of competency outlined in Rizzo to all VA examiners).  The appellant in Cox challenged the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567.  The Court rejected this argument in Cox and held, " We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)). The Court also held in Cox that the appellant's argument that a VA examination conducted by a nurse practitioner was not competent medical evidence "is not supported by" 38 C.F.R. § 3.159(a)(1).  Id. at 569. With regard to nurse practitioners, the Court noted in Cox that, because of their medical education and training, they "fit[] squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Id. The Court concluded that VA had satisfied the duty to assist under the VCAA in Cox by providing a medical examination conducted by a nurse practitioner.  Id. The Court further held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the appellant nor her representative has raised a specific challenge to the professional medical competence or qualifications of any of the VA examiners who treated the Veteran during his lifetime.  Instead, the appellant's representative has asserted only generally that all examinations provided to the Veteran during his lifetime were inadequate.  This argument is insufficient to trigger any additional actions by VA, to include obtaining another medical opinion or examination concerning the contended etiological relationship between the cause of the Veteran's death and active service, for the reasons outlined by the Court in Cox and upheld by the Federal Circuit in Rizzo.

Recent Federal Circuit precedent also suggests that VA correctly relied upon the VA examination reports of record in adjudicating the Veteran's claims during his lifetime.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id. That has not happened in this case.  Neither the appellant nor her representative has identified or submitted any evidence or argument that any of the VA examiners who treated the Veteran during his lifetime was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of those examinations.  They contend instead that the Veteran received "substandard medical examinations that did not adequately examine each of his medical conditions and the extent they affect[ed] his other conditions and social and occupational functioning."  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the Veteran's VA examinations in adjudicating his claims during his lifetime. The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument that it was error to rely on any of the VA examination reports currently of record, any error is harmless in this case because there has been no showing or even an allegation that any of these examiners was not competent or did not report accurately the Veteran's symptomatology during his lifetime.

As will be explained below in greater detail, new and material evidence has been received to reopen the appellant's claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits.  The competent evidence does not support granting any of the reopened claims on the merits, however.  There also is no competent evidence dated during the Veteran's lifetime which shows that his claimed back disability, PTSD, acquired psychiatric disability other than PTSD, to include major depressive disorder, were related to active service.  Because service connection was not in effect for any disabilities at the time of the Veteran's death, and because the Board finds in this decision that service connection is not warranted for a back disability, PTSD, or for an acquired psychiatric disability other than PTSD, to include major depressive disorder, for accrued benefits purposes, the criteria for a TDIU also are not met.  Finally, because the Veteran was not in need of the regular aid and attendance of another person or housebound during his lifetime, the criteria for special monthly pension also are not met.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence

The appellant and her representative essentially contend that new and material evidence has been submitted to reopen the previously denied claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits.  They also essentially contend that the appellant has submitted medical evidence linking the cause of the Veteran's death to active service.

In November 2007, the RO denied the appellant's claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits.  The RO stated that, because the appellant and the Veteran were divorced at the time of his death, she was not entitled to VA death benefits because she could not be recognized as the Veteran's surviving spouse.  Thus, the claims were denied.  The appellant did not initiate an appeal of the November 2007 RO decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 

The claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed her application to reopen these claims in statements on a VA Form 21-534 which was date-stamped as received by the RO on March 10, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As noted in the Introduction, the appellant has presented a new theory of entitlement (seeking VA death benefits on behalf of the Veteran's helpless child as her custodian) on the same factual basis as her previously denied claims; therefore, these claims must be evaluated as claims to reopen the previously denied claims.  See Boggs, 520 F.3d at 1330.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the appellant's application to reopen the previously denied claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits, new evidence submitted since the November 2007 RO decision consists of additional VA outpatient treatment records for the Veteran, treatise evidence, lay statements, and the Veteran's complete service personnel records.  The newly submitted medical evidence shows that, during his lifetime, the Veteran received outpatient treatment for a variety of psychiatric problems, to include major depressive disorder.  The Veteran's complete service personnel records show that his primary duties during active service included work as a combat engineer.

In statements on a July 2009 VA Form 21-4138, the appellant's representative contended that, during the Veteran's lifetime, he "sustained a service-related back injury."  She also contended that, as a result of this alleged in-service back injury, the Veteran was forced to live a sedentary lifestyle which, in her view, "will cause depression, anxiety, and substance abuse secondary to depression.  The Veteran was unable to get around without pain due to a fall he sustained while in the service as a combat engineer, a fall of 28 [feet] to the ground."  She contended further that the Veteran's in-service back injury was documented in his medical records.  The appellant's representative also described the Veteran's alleged in-service stressors which caused him to experience PTSD.  

With respect to the appellant's application to reopen her previously denied service connection claim for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits, the Board notes that the evidence which was of record in November 2007 did not show that the Veteran had been treated for a psychiatric disability since his service separation that could have contributed to or caused his death.  There also was no evidence of the Veteran's in-service duties as a combat engineer because his complete service personnel records had not been obtained and associated with the claims file.  The newly submitted medical evidence suggests the presence of a psychiatric disability prior to the Veteran's death which could have contributed to or caused his death.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since November 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for the cause of the Veteran's death, entitlement to DIC under § 1318, and entitlement to DEA benefits are reopened.

Having reopened the appellant's previously denied claims, the Board will proceed to adjudicate them on the merits.


Service Connection for the Cause of the Veteran's Death

The Veteran's helpless child contends, through her custodian (the appellant), that the cause of the Veteran's death is related to active service.  She specifically contends that her father (the Veteran) injured his back during service which contributed to or caused his death by forcing him to lead a sedentary lifestyle and causing him to be depressed.  She also specifically contends that the Veteran's post-service psychiatric problems, to include major depressive disorder, were related to active service and contributed to or caused his death.  She specifically contends further that the Veteran's post-service substance abuse was caused by the psychiatric problems he experienced as a result of his in-service back injury and his post-service sedentary lifestyle and depression.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The appellant has contended that the Veteran's fatal ruptured dissecting thoracic aortic aneurysm was caused by an in-service back injury which led to a post-service sedentary lifestyle, depression, and substance abuse.  The competent evidence does not support any of the appellant's assertions regarding the cause of the Veteran's death and shows instead that the Veteran's fatal ruptured dissecting thoracic aortic aneurysm is not related to active service.  The Veteran's death certificate shows that he died on June [redacted], 2007, due to a ruptured dissecting thoracic aortic aneurysm.  Other significant conditions listed on the Veteran's death certificate were chronic obstructive pulmonary disease (COPD), hepatitis C, and tobacco/drug abuse.  The medical certifier who completed the Veteran's death certificate indicated that tobacco use "probably" contributed to his death.  

A coroner's report dated on June [redacted], 2007, and prepared by an assistant coroner shows that he was dispatched to a private residence where police and paramedics identified the Veteran as the decedent.  The paramedics informed the assistant coroner that, when they had arrived on the scene and went in to the home where the Veteran lived, they found "it was very cluttered up with junk and they had to get [the Veteran] out to perform CPR."  Although they began life saving measures after bringing the Veteran's body out of the house, the paramedics' efforts failed and were cancelled on the scene.  After his arrival on the scene, the assistant coroner pronounced the Veteran dead.  He also was advised that the Veteran's girlfriend had found him and then spoke to her directly.  She informed the assistant coroner that, on the day of his death, the Veteran had told her that he did not feel well and had urinated on himself.  She had told him to go take a shower and he had collapsed on his way to take a shower.  She also reported that the Veteran had been a heavy smoker and had been drinking the night before his death.  

An autopsy report prepared after the Veteran's death showed that the probable cause of death was a ruptured dissecting thoracic aortic aneurysm.  Other significant conditions were hepatitis C infection with hepatic fibrosis and early cirrhosis, hypertensive cardiovascular disease, and a fatty liver.  A toxicology report attached to the Veteran's autopsy report showed that nicotine and morphine had been detected in his urine.

The Veteran's service treatment records are completely silent for any complaints of or treatment for the fatal ruptured dissecting thoracic aortic aneurysm which caused his death several decades after his service separation.  Nor is there any indication that the Veteran complained of or was treated for any cardiovascular problems at any time during active service.  These records show instead that his heart and vascular system were normal at his enlistment physical examination in October 1972.  The Veteran tested positive for amphetamines in June 1973.  His chest x-ray was within normal limits at his separation physical examination in August 1976.  Tattoos on both arms were noted on clinical evaluation.  The Veteran denied any relevant in-service medical history.

The Veteran's SSA records show that he was awarded SSA disability benefits in March 1994 for degenerative disc disease with chronic lumbar strain and chronic cervical strain.

The post-service evidence shows that, on VA outpatient treatment in March 2001, a VA nurse reviewed hepatitis C information with the Veteran and his spouse.  It was noted that the Veteran's spouse had tested positive for hepatitis C.  The Veteran's risk factors for hepatitis C included multiple partners, unprotected sex, and tattooing.  He denied any alcohol use for 10 years.  

In March 2002, it was noted that the Veteran was given his first yearly tobacco cessation education.  The Veteran stated that, although he aware of the tobacco cessation program, he was "just not ready yet" to quit using tobacco.

Following private outpatient psychiatric treatment in March 2005, the Axis III diagnoses included hepatitis C.

On VA outpatient treatment in April 2005, the Veteran complained of constantly feeling tired and fatigued.  The Veteran stated, " The maximum amount of work that he can do is to carry a 12-pack of Coke from the end of his 80-foot trailer to the other end where the freezer is" although this activity caused him to feel winded and to experience "a lot of pain."  He was able to lift approximately 10 pounds.  He smoked at least 11/2 packs of cigarettes a day.  He reported experiencing occasional fingertip chest pain "at which time he just grabs his left breast and under the armpit area" which usually resolved the pain.  He became short of breath "just walking in his house" and it took him several minutes to catch his breath.  He experienced a chronic cough and sometimes was wheezy.  He denied any heart palpitations.  Pulmonary function testing showed mild restriction.  An echocardiogram showed a sinus-induced rhythm with a rate of 88 beats per minute and frequent premature ventricular complex.  Physical examination showed a regular heart rate and rhythm and diminished but clear lung sounds.  The impressions included tobacco use disorder, COPD, and reported hepatitis C by history.

In January 2006, the Veteran denied any cardiovascular or pulmonary complaints.  Objective examination showed clear lungs and a regular heart rate and rhythm with no murmur.  The assessment included hepatitis with a reminder to continue off of alcohol consumption.

The Board acknowledges the appellant's continuing assertions that the Veteran injured his low back during active service and this in-service injury forced him to live a sedentary lifestyle and caused depression and substance abuse which led to his death several decades after his service separation.  The Board observes initially that, despite the appellant's continuing assertions that the Veteran injured his low back during active service, there is no evidence anywhere in his service treatment records or service personnel records that he complained of or was treated for a low back injury at any time during service.  The competent evidence, to include the Veteran's death certificate, a coroner's report, and the Veteran's autopsy, does not suggest that the alleged in-service back injury (which is not supported by a review of the service treatment records or service personnel records) led to a sedentary lifestyle, depression, or substance abuse.  The Board also acknowledges that the Veteran was treated for depression several decades after his service separation.  None of his post-service treating physicians related his depression to active service.  Nor did they indicate that depression contributed to or caused his death.  It is not clear from a review of the claims file whether, and to what extent, the Veteran engaged in substance abuse in the decades between his service separation and his death.  There are references in the record to the Veteran's alcohol abuse and his lifelong smoking habit.  Information gathered by the coroner immediately following the Veteran's death indicates that he had been drinking heavily the night before his death.  His urine tested positive for nicotine and morphine after his death.  The competent evidence also indicates that the cause of the Veteran's death (a fatal ruptured dissecting thoracic aortic aneurysm) is not related to active service.  The Veteran's service treatment records are completely silent for any complaints of or treatment for any cardiovascular problems, to include a ruptured dissecting thoracic aortic aneurysm, at any time during active service.  Nor is there any evidence in the voluminous post-service VA and private treatment records that the Veteran complained of or was treated for any cardiovascular problems, to include a ruptured dissecting thoracic aortic aneurysm, at any time prior to his death.  

The Board notes that the appellant has submitted several medical articles or treatises in support of her argument that, following an in-service back injury, the Veteran was forced to live a sedentary lifestyle which led to depression and substance abuse and caused his death several decades after his service separation.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the appellant in this case were not accompanied by the opinion of any medical expert linking the Veteran's claimed low back disability, depression, and/or substance abuse to the cause of his death.  Thus, the medical articles submitted by the appellant are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

There also is no competent opinion which relates the cause of the Veteran's death to active service.  The Board acknowledges that the Veteran was treated for a variety of psychiatric problems, to include major depressive disorder, between his service separation and his death several decades later.  There is no competent evidence anywhere in the Veteran's multi-volume claims file, however, which indicates that any of his VA or private physicians who treated him for his post-service psychiatric problems suggested that these problems contributed to or caused his death or were related to active service or any incident of service.  The competent evidence indicates that the Veteran's decades-long history of being a heavy smoker contributed to his post-service lung problems, including COPD, and probably contributed to or caused his death.  The Board observes in this regard that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during active service for claims filed after June 9, 1998 (including the appellant's claim).  38 U.S.C.A. § 1103 (West 2002).  The appellant also has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA during his lifetime, he was seeking compensation and not medical treatment.  Similarly, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The appellant has asserted that the Veteran injured his low back during active service and this injury forced him to lead a sedentary lifestyle and caused depression and substance abuse which led to his death several decades after his service separation.  She also has asserted that the cause of the Veteran's death is related to active service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptoms after service separation.  Nor did the Veteran experience continuous cardiovascular symptoms between his active service and his death several decades later from a ruptured dissecting thoracic aortic aneurysm.  Further, the Board concludes that the appellant's assertions of the Veteran's continued back or cardiovascular symptomatology since active service, while competent, are not credible.
  
The Board finds that the appellant's more recent statements contending that the Veteran had a history of continuous back and/or cardiovascular problems between active service and his death are inconsistent with the other lay and medical evidence of record.  Indeed, while the appellant now asserts that the Veteran experienced a back injury during service which led to his death several decades after his service separation, in the more contemporaneous medical history the Veteran gave at his separation physical examination in August 1976, he denied any relevant in-service medical history.  Similarly, although the appellant has asserted that the cause of the Veteran's death is related to cardiovascular problems he experienced during active service, the Veteran's chest x-ray was within normal limits at his separation physical examination.  His in-service history of symptoms at the time of service separation is more contemporaneous to service and is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Such histories also are of more probative value than the appellant's more recent assertions given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
  
The post-service medical evidence does not reflect complaints or treatment related to the cause of the Veteran's death (a fatal ruptured dissecting thoracic aortic aneurysm) at any time between his service separation in 1976 and his death in 2007 (a 31-year gap).  The post-service medical evidence also does not reflect complaints or treatment related to a back disability until the mid 1990's, or approximately 2 decades after his service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including psychiatric problems and a back disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported cardiovascular complaints.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Richard A. Nelson, M.D., after service in November 1992, he did not report the onset of back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran reported instead that, in October 1992, he had been involved in a motor vehicle accident (MVA) when his truck was hit by another vehicle.  Following this MVA, the Veteran had experienced low back pain down through the left buttock in to the posterior thigh and mid-calf.  He specifically denied any other back injuries.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67

The Veteran filed claims for non-service-connected disability pension benefits in 1995 and a claim of service connection for a hepatitis C in 2001 but did not file a claim of service connection for any cardiovascular disabilities or make any mention of any cardiovascular symptomatology when he filed either of these earlier claims.    

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for back and/or cardiovascular problems and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the Veteran's previous statements made for treatment purposes.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of back or cardiovascular symptoms, to include a ruptured dissecting thoracic aortic aneurysm, between service separation and the Veteran's death.

DIC under 38 U.S.C.A. § 1318

The appellant, in her role as custodian, contends that the Veteran's helpless child is entitled to DIC under 38 U.S.C.A. § 1318 because the Veteran should have been rated 100 percent disabled for at least 10 years immediately preceding his death.

A Veteran's child may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the Veteran's death was not the result of his or her own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of § 1318, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  38 C.F.R. § 3.22 (c).  

Further, 38 C.F.R. § 3.22(b) sets forth several possible exceptions under which a Veteran will be considered "entitled to receive" total disability compensation even if he or she was not actually receiving total disability compensation as specified above.  Under § 3.22(b) the term "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b) (2010).  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" to a total disability rating for ten years preceding the Veteran's death, no matter when the claim was filed.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

The Board finds that the appellant has not met the eligibility criteria for DIC benefits under § 1318.  The Veteran was not rated as totally disabling for a continuous period of at least 10 years prior to his death in 2007.  As noted elsewhere, service connection was not in effect for any disabilities at the time of the Veteran's death.  He was not rated as totally disabling continuously since his separation from active service in 1976 and for a period of at least 5 years immediately preceding his death.  The Veteran also was not a former prisoner of war.  And none of the possible exceptions found in 38 C.F.R. § 3.22(b) are applicable to the appellant's DIC claim.  Because the appellant's DIC claim meets none of the basic eligibility criteria for DIC benefits under § 1318, the Board finds that there is no legal entitlement to DIC benefits under § 1318 and this claim is denied.  See Sabonis v. Brown, 6 Vet. App. at 426.

Accrued Benefits

The appellant and her representative also have contended that she is entitled to accrued benefits based on claims which were pending at the time of the Veteran's death.  She essentially contends that, because the Veteran had claims of service connection for a back disability, major depressive disorder, PTSD, entitlement to a TDIU, and entitlement to special monthly pension pending at the time of his death, she is entitled to pursue these claims for purposes of obtaining accrued benefits on behalf of the Veteran's helpless child.  The appellant's representative also contends that the Veteran's claims of service connection for a back disability, major depressive disorder, PTSD, entitlement to a TDIU, and entitlement to special monthly pension remain pending before the Board because no final decision had been rendered on these claims prior to his death.

The Board observes in this regard that, despite the repeated assertions of the appellant's representative that there had been no final decision on several claims pending at the time of the Veteran's death, a review of the claims file shows that, in fact, the Board dismissed all of the Veteran's pending claims in a decision date-stamped on July 27, 2007, and mailed to the Veteran's representative (who also is the appellant's representative in the currently appealed claims) at her mailing address of record.  There is no indication that this decision was returned as undeliverable by the postal service.  The Board's July 27, 2007, decision also was not appealed and is now final.  See 38 U.S.C.A. § 7104(b) (West 2002).  Thus, contrary to her own assertions on behalf of the appellant following the Veteran's death, the appellant's representative clearly was aware that the Board had disposed of the Veteran's pending claims soon after being notified of his death.    

Similarly, the appellant's representative also has argued that the appellant was "entitled" to demand that VA complete claims development which was the subject of a Board remand issued prior to the Veteran's death.  The Board observes in this regard that, although the RO/AMC obtained the Veteran's complete service personnel records in March 2009 pursuant to a Board remand issued prior to the Veteran's death, such development was unnecessary given the Board's July 27, 2007, decision dismissing all of the Veteran's pending claims due to his death.  Thus, the arguments advanced by the appellant's representative during the pendency of this appeal for accrued benefits concerning VA claims development which was not completed prior to the Veteran's death are without merit.  They also are moot because the requested development was completed in March 2009.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in June 2007.  The appellant filed her accrued benefits claims on behalf of the Veteran's helpless child in March 2008; thus, her claims were timely filed.  Id.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective prior to July 13, 2010).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board observes that VA amended the regulations governing PTSD claims in July 2010 in order to relax the evidentiary standard for corroborating in-service stressors.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The Veteran died in 2007, several years before these regulations were amended.  Because the appellant's accrued benefits claim for PTSD is based on the evidence of record and the law and regulations that were in effect at the time of the Veteran's death, the Board finds that the former regulations governing adjudication of PTSD claims (including the requirement of in-service stressor corroboration) are applicable to this claim.  See 38 C.F.R. § 3.304(f) (effective prior to July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Back Disability

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a back disability, for accrued benefits purposes.  Both the Veteran, during his lifetime, and the appellant, after his death, contended that he injured his back when he fell 20-30 feet off of a building rooftop onto the ground during active service.  Contrary to these assertions, a review of the Veteran's service treatment records shows no complaints of or treatment for a back disability at any time during service.  These records show instead that, at his enlistment physical examination in October 1972, clinical evaluation of the Veteran was normal except for several tattoos.  The Veteran also denied any relevant medical history.  At his separation physical examination in August 1967, the Veteran stated, " I feel excellent."  Clinical evaluation was unchanged.

The post-service evidence shows that the Veteran was involved in a motor vehicle accident (MVA) in October 1992.  When examined by Dr. Nelson in November 1992, he reported that, at the time of his MVA, a sedan had gone through a stoplight and hit the front of his vehicle "and caused him to fly forward."  His payload shifted, came through the back window of the truck, and shoved the Veteran's seat forward.  The Veteran was able to get out of his vehicle and noted neck and back stiffness.  He reported being driven to a private emergency room (ER) where he was x-rayed and diagnosed as having a fractured vertebra "but it appears that that was probably not the case and he did, in fact, have narrowed cervical disc space at C6 with arthritic hypertrophy and narrowed lumbar disc spaces at L3-4 with hypertrophy of spurs."  The Veteran also complained of low back problems with pain in the low back down through the left buttock into the posterior thigh into the mid-calf.  The pain did not radiated into the foot.  Standing, lifting, and Valsalva maneuver increased his pain.  During the interview, Dr. Nelson noted that the Veteran "is moving back and forth from one side to the other supporting himself with one hand and his elbow in an effort to make himself comfortable."  The Veteran was constipated because he was unable to force or press with the bowel movement.  He denied any other neck or back injuries.  Physical examination showed "pain on movement obviously in his back and moving rapidly back and forth in his chair to maintain a comfortable posture," and tenderness in the cervical spine and lumbar spine greater on the left side in the sciatic notch.  The impressions included lumbosacral sprain, rule-out lumbar 3-4, 4-5 discal herniation central and to the left side, and cervical sprain.

On VA examination in February 1995, the Veteran complained of chronic low back pain since his post-service MVA in 1992.  Physical examination showed scoliosis, muscle spasms in the back, an avoidance of fast movement, moaning and groaning, frequent postural changes, shifting weight on his feet frequently, and tenderness at L4-5.  X-rays showed degenerative disc changes from L3-5 and mild degenerative endplate as well as degenerative facet changes in the lumbar spine.  The assessment included chronic back pain and spasm and tenderness of the spinous process at L1 and L5.

The Veteran was seen by Dr. Nelson for low back complaints throughout the 1990's.  In June 1996, the Veteran reported a history of a "an injury while in [the] Marines in 1975 and carrying excessive amount of gear, 100 pounds in excess of what [a] normal soldier should have been carrying.  This has caused some back pain."  The Veteran stated that he had not reported this back pain although he continued to experience back pain "on and off."  The Veteran also stated that, in 1977 after his discharge from service, he had seen a chiropractor who had diagnosed him as having a degenerative disc and arthritic spurring.  The Veteran stated further that these symptoms had continued "up to [the] present day."

In February 1996, the Veteran reported that he had another accident where he hit his head into a windshield "causing quite a bit of pain to resurge in [his] neck and low back."  Dr. Nelson stated that the Veteran's disc problems in the neck and back were well known since 1992.

In an April 1998 letter, David Silva, D.C., stated that the Veteran first had seen him in September 1979 "for treatment to relieve pain and symptoms of chronic-acute lumbar and lumbosacral neuralgia" and cervical spine neuralgia.  The Veteran had reported to Dr. Silva that he had been employed at a lumber mill "doing continuous repetitive manual labor.  This type of labor had irritated and exacerbated a previous injury that occurred in May or June of 1975."  The Veteran also had reported to Dr. Silva that he had fallen off the roof of a butler building at Camp Pendleton 20-30 feet and landed on his buttocks and lower back.  This fall had caused low back pain immediately afterwards.  Dr. Silva stated that the Veteran's 1975 injuries had become permanent by 1979 "and he never became asymptomatic."  Dr. Silva also stated that he last had treated the Veteran in April 1988.

During an "Independent Medical Evaluation" of the Veteran's thoracic spine in March 1999, Steven J. Rizzolo, M.D., opined that the Veteran had not experienced any significant low back disability as a result of his MVA.  Dr. Rizzolo stated that there were "other pre-existing or unrelating problems."  He diagnosed the Veteran as having degenerative disc disease of the lumbar spine "which is unaffected by his motor vehicle accident, by his report."  The Veteran also reported to Dr. Rizzolo that his low back pain slowly had worsened over time "and, again, it has nothing to do with his motor vehicle accident or work-related injuries."  

In a February 2000 letter, Dr. Nelson stated that the Veteran had reported to him that his lifelong spinal problems had begun during active service.  Dr. Nelson also stated that the Veteran's spinal problems had been "a continuing problem for him since" service.  Dr. Nelson opined that it seemed to him that it was "quite obvious" that the Veteran's initial in-service injury "is what set up the circumstances of the low back for any superimposed stressors to aggravate the underlying condition."

The Veteran also was treated for complaints of a back disability by VA prior to his death.  For example, on VA medical consult in July 1999, the Veteran complained of low back pain radiating into his hips and sometimes into his abdomen.  He reported a history of low back pain since an MVA in 1992 and back pain "before this."  He had been told by his physicians that his low back pain was arthritic and inoperable.  The Veteran also reported "some type of fall or injury from a fall in the more remote past and then a motor vehicle accident in 1992."  He reported further being told by some physicians that he had a fracture and being told by other physicians that he did not have a fracture.  He was referred to a VA pain management clinic.

On VA chronic pain management visit later in July 1999, the Veteran complained of chronic low back pain which had lasted for 25 years and was refractive to control, relief, or diagnosis.  Physical examination showed the Veteran walked with an awkward gait tending towards non-physiologic and his focus was on obtaining pain relief medications.  The assessment included chronic pain syndrome (low back pain).

On VA examination in December 1999, the Veteran complained of low back pain which was almost continuous.  He reported that he had injured his low back during active service when he fell from a building.  He stated that, after this injury, he sought medical treatment and was given pain medication but was not x-rayed.  He reported that he currently was unable to carry a six-pack of soda across the hall in his house without feeling pain.  He was not using any crutches or braces.  Physical examination showed he was "definitely in pain when he tries to move," walking with short steps "kind of hunched over a little with a little bit of limping," an ability to lay flat on his back with straight leg raising about 30 degrees on the right and "maybe" 15 degrees on the left, intact reflexes and sensation, an ability to bend forward with the arms only reaching to the knees, severely limited back flexion, and almost absent back extension.  The impression was a low back injury which "appears also to have occurred during his service time in the Marine Corps."

The Veteran continued to see Dr. Nelson for his back complaints between 2000-2005.  For example, in May 2001, it was noted that the Veteran "has had several incidences of small accidents in lifting and in slipping and falling on his back, increasing his symptoms more than before."  The Veteran also received several steroid injections for his back pain from Dr. Nelson.
He hh

On VA outpatient treatment in March 2002, the Veteran was disheveled, moaning about his back, and requesting pain medication.  It was noted that he had a cane with him "but it seems to [be] more for show."  The assessment included chronic pain.

In March 2003, the Veteran complained of chronic back pain "after [a] jumping injury in service."  He described his low back pain as constant with radicular leg pain to the outer calves, right greater than left, and occasional numbness in both legs and in the left medial 3 fingers.  He denied any bowel or bladder problems.  Objective examination showed limping on the left, a cane in the left hand, a globally tender lumbosacral spine, positive straight leg raising on the right and negative straight leg raising on the left, and restricted motion in both hips and lumbosacral spine.  

In April 2003, the Veteran complained of constant low back pain.  Objective examination showed he walked with a cane in his left hand, a stiff gait with limp to the left, and facial grimacing, a globally tender lumbosacral spine with restricted motion in both hips and the lumbosacral spine.  The assessment included back pain.

In May 2003, a VA examiner stated that, because the VA examiner who had seen the Veteran in December 1999 no longer worked for VA, she had been asked to review the claims file and provide an opinion concerning the etiology of the Veteran's back disability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She noted that the Veteran's service treatment records were silent as to his claimed in-service back injury.  She also noted that, although she had read both Dr. Nelson's and Dr. Silva's statements, it was unfortunate that neither of these physicians had access to the Veteran's service treatment records prior to offering their opinions.  This VA examiner noted further that the Veteran reported "as many as" 3 separate back injuries during service in 1975 to his post-service private treating physicians, none of which were documented in the service treatment records.  The Veteran's reported in-service fall from the roof of a building flat on to his back was noted.  This VA examiner stated, " It is highly unlikely that a person who fell 20-25 feet on to a concrete surface would get up and walk away.  It is also unlikely that a fall from a roof of a [building] would be so benign that care would not be needed."  She again noted that the Veteran's service treatment records showed no back injuries or light duty and found it significant that the Veteran reported that he was in excellent health at his discharge from service, especially in light of his subsequent reports of up to 3 separate in-service back injuries.  This VA examiner opined that the Veteran's back problems were more likely than not due to his post-service work related injuries possible as early as 1979 while working at a lumber mill.  She also opined that the Veteran's back pain may have been aggravated by or due to his October 1992 MVA described by Dr. Nelson.

On VA outpatient treatment in July 2006, the Veteran complained of back pain.  He reported falling off of a metal Butler building while in the Marine Corps.  He described his back pain as throbbing pain which radiated in to the legs and arms.  His low back pain was aggravated by stooping, bending over, and prolonged walking.  Objective examination showed tenderness to palpation throughout the entire spine, limited range of motion, and positive straight leg raising at 30 degrees.  X-rays were reviewed.  The assessment included chronic back pain.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that there are several medical opinions in the claims file which relate the Veteran's low back disability to active service, for accrued benefits purposes, based on his alleged in-service history of falling flat on his back from a roof 20-30 feet above the ground.  As noted elsewhere, there is no support in the Veteran's service treatment records for his assertion of such in-service accident.  Accordingly, to the extent that medical opinions in the Veteran's claims file are based on his inaccurately reported in-service history of falling off of a roof and flat on to his back from a distance of 20-30 feet, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's low back disability is related to active service, for accrued benefits purposes.  

The Board acknowledges that the Veteran, during his lifetime, and the appellant, since the Veteran's death, asserted that he had injured his low back after a 20-30 foot fall off of a building roof flat on to his back on the ground.  The Board also acknowledges the continuing assertions of the appellant since the Veteran's death that this alleged in-service fall contributed to or caused the Veteran to experience a low back disability during his lifetime, entitling the appellant to service connection for a back disability, for accrued benefits purposes.  The competent evidence does not support these assertions, however, as the Veteran's service treatment records clearly show no complaints of or treatment for a back disability at any time during active service, including as a result of an in-service fall.  The opinions from Drs. Silva and Nelson and the December 1999 VA examiner's opinion, on which the appellant relies heavily as support for her accrued benefits claim, are not competent or probative because they rely on the Veteran's inaccurately reported in-service history (as discussed above).  

The Board also notes that, during his lifetime, the Veteran did not report his medical history consistently to his post-service VA and private treating physicians.  For example, on VA outpatient treatment in November 1992, the Veteran specifically denied any other back injuries except for the injuries he incurred at the time of his post-service MVA in October 1992.  On VA outpatient treatment in March 1999, by contrast, the Veteran reported that his post-service MVA had not affected his low back pain.  The Veteran subsequently reported on VA outpatient treatment in March 2003 that he had incurred low back pain following a "jumping injury" in service.  All of these inconsistencies cast serious doubt on the veracity of what the Veteran reported during his lifetime concerning his alleged in-service history of back problems.  These inconsistencies also undermine the probative value of what the appellant has reported since the Veteran's death concerning his alleged in-service back injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

In contrast to the inadequate medical opinions relied upon by the appellant and her attorney, the VA examiner noted in May 2003 that it was "highly unlikely" that the Veteran could have fallen 20-30 feet from a building roof flat on to his back during active service and not required medical care or walked away from this alleged in-service injury.  This VA examiner also found it significant that the Veteran reported that he was in excellent health at service discharge and made no mention of any in-service back injuries at that time.  The Board finds that the VA examiner in May 2003 was "informed of the relevant facts" concerning the Veteran's in-service and post-service medical history of back problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds the VA examiner's May 2003 opinion to be competent and probative evidence on the issue of whether the Veteran's low back disability was related to active service during his lifetime.  And none of the evidence submitted since the Veteran's death can be considered in adjudicating this claim.  38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 353.   In summary, because there is no competent evidence during the Veteran's lifetime which related his back disability to active service, the Board finds that service connection for a back disability, for accrued benefits purposes, is not warranted.

The appellant also is not entitled to service connection for arthritis of the back, for accrued benefits purposes, on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes again that it is required to consider all theories of entitlement.  See Szemraj, 357 F.3d at 1371, and Roberson, 251 F.3d at 1384.  Both the Veteran, during his lifetime, and the appellant, since the Veteran's death, have contended that he injured his back during service and sought treatment for this alleged in-service back injury immediately following his service separation in September 1976.  The competent evidence does not support these assertions, however.  It does not show that the Veteran was diagnosed as having arthritis of the back during active service or within the first post-service year (i.e., by September 1977).  Neither the Veteran, during his lifetime, nor the appellant, since the Veteran's death, identified or submitted any competent evidence dated prior to the Veteran's death which demonstrated that he complained of or was treated for arthritis of the back during service or within the first post-service year.  Thus, the Board finds that, because the evidence of record at the time of the Veteran's death did not indicate that arthritis of the back was present during service or within the first post-service year, service connection for arthritis of the back, for accrued benefits purposes, is not warranted on a presumptive service connection basis.  Id.


PTSD

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD, for accrued benefits purposes.  Both the Veteran, during his lifetime, and the appellant, since the Veteran's death, have contended that that he incurred PTSD as a result of active service.  Contrary to these assertions, the competent evidence does not show that there was a competent diagnosis of PTSD rendered during  the Veteran's lifetime which was attributed to active service.  The evidence shows instead that there were no complaints of or treatment for PTSD at any time during the Veteran's active service.  These records also show that the Veteran's psychiatric system was normal at his enlistment and separation physical examinations.  The Veteran's service personnel records, including his DD Form 214, show that he never served in Vietnam.  His military occupational specialty (MOS) was combat engineer.  (The Board notes parenthetically that, although the Veteran's service personnel records were obtained in March 2009 after his death, they are considered constructively of record prior to his death.)  The competent post-service evidence demonstrates that, although the Veteran was diagnosed as having PTSD between his service separation and his death several decades later, there was no diagnosis of PTSD based on a corroborated in-service stressor.  

During his lifetime, the Veteran contended that his in-service stressors included: (1) observing a fellow Marine being hit repeatedly after a blanket was thrown over him during boot camp until he bled and was taken away by military police; (2) seeing a Marine being raped by another Marine and then seeing the rapist getting beaten up by other Marines; (3) watching several black Marines "shaking down" another Marine "for money for protection" by beating him with a claw hammer and killing him.  Pursuant to the regulation in effect during the Veteran's lifetime, each of his claimed in-service stressors was sent to U.S. Marine Corps Headquarters to attempt corroboration.  This agency responded in August 2005 that the information provided by the Veteran was "insufficient for the purpose of conducting any meaningful research."  The Veteran's representative asserted during the Veteran's lifetime that, in addition to contacting U.S. Marine Corps Headquarters, his claimed in-service stressors could be corroborated by obtaining reports of investigations in to these alleged incidents conducted by the U.S. Navy Judge Advocate General (JAG).  In response to a request from the RO for any investigative reports or other relevant records concerning these alleged in-service incidents, U.S. Navy JAG informed VA in August 2005 that no such records existed.  The Veteran also did not provide sufficient additional information (names of other service personnel involved, units to which he was assigned, etc.) such that any further efforts at corroboration could have been attempted during his lifetime.  Nor has the appellant provided such information since the Veteran's death.  Thus, the Board finds that, although the Veteran was competent to report his alleged in-service stressors during his lifetime, this information is not credible.

The Board also finds that there was no competent diagnosis of PTSD offered during the Veteran's lifetime such that service connection for PTSD, for accrued benefits purposes, is warranted.  The Board notes in this regard that a competent diagnosis of PTSD must be based on a corroborated in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board also notes that, although the Veteran was diagnosed as having PTSD between his service separation in 1976 and his death in 2007, none of the post-service diagnoses of PTSD was based on a corroborated in-service stressor.  It appears that, following service separation in 1976, the Veteran began receiving treatment for PTSD in 2004, or approximately 28 years later, when he was treated in outpatient group therapy sessions.  See Maxson, 230 F.3d at 1333.

On private outpatient treatment in September 2003, the Veteran complained, " I'm miserable."  It was noted that the Veteran began "to talk about Vietnam and his inability to stop a murder during his service period."  He reported experiencing nightmares about this alleged in-service incident.  He also stated "he still does not remember details of a lot of [his] service time."  

In March 2005, the Veteran stated that, although he was "doing a little better," he complained of continued flashbacks and nightmares, an inability to sleep well, unhappiness, sleep disturbance, auditory hallucinations in hearing his name called frequently, and visual hallucinations in his peripheral vision.  The Veteran also stated that he thought frequently about his in-service experiences "including feeling threatened by black people [and] feeling at risk of harm or rape."  The Veteran stated further that he had reported these alleged in-service stressors during active service and in the past few years.  He also thought constantly about the danger he was in during service.  He reported having suicidal ideation but no intent or plan.  Mental status examination of the Veteran showed he was doing fairly well with hygiene, organized thought processes, normal speech, no homicidal thoughts, some parapsychotic symptoms (hearing his name called, seeing things in the periphery), no clear psychotic symptoms.  The diagnoses included provisional PTSD.

In October 2005, the Veteran complained of continuing depression and unhappiness in his marriage.  He and his wife did not get along and had made plans to separate.  He denied any suicidal thoughts "but states at times he feels hopeless."  He reported "really poor" energy, impaired concentration, and fair to poor memory.  He also reported that "he has nightmares and daydreams of being traumatized, either in the service, in combat, or by black people."  Mental status examination of the Veteran showed fairly good hygiene, speech a little decreased in rate but normal volume, slowed psychomotor activities, "a little obsessive" thought process, no suicidal or homicidal ideation, auditory hallucinations "where he will hear his name called," and feelings of paranoia.  The diagnoses included PTSD.

The Board acknowledges the lay assertions of record made during and after the Veteran's death that he experienced PTSD which was related to active service.  The competent evidence does not support these assertions, demonstrating instead that, during the Veteran's lifetime, there was no competent diagnosis of PTSD based on a corroborated in-service stressor.  The Veteran's statements made during his lifetime regarding his alleged in-service stressors, while competent, are not credible.  This is particularly true with respect to the Veteran's March 2005 assertion that his in-service stressors were related to Vietnam when, in fact, he never served in Vietnam.  The Veteran's other alleged in-service stressors were too vague to be capable of corroboration by the Marine Corps.  Nor was there any evidence that any of these alleged in-service incidents had been investigated by U.S. Navy JAG, as the appellant's representative has asserted repeatedly in submissions to VA.  The competent evidence of record at the time of the Veteran's death did not support granting service connection for PTSD.  And none of the evidence submitted since the Veteran's death can be considered in adjudicating this claim.  38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 353.   Accordingly, the Board finds that service connection for PTSD, for accrued benefits purposes, is not warranted.

Acquired Psychiatric Disability other than PTSD

The Board further finds that service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, for accrued benefits purposes, is not warranted.  Both the Veteran, during his lifetime, and the appellant, since the Veteran's death, have contended that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, during active service or, alternatively, such disability was related to service.  The competent evidence does not support these assertions, however, showing instead that there were no complaints of or treatment for any acquired psychiatric disability other than PTSD, to include major depressive disorder, at any time during the Veteran's active service.  As noted, his psychiatric system was normal clinically at his enlistment and separation physical examinations.  It appears that, after his service separation in 1976, the Veteran first was treated for an acquired psychiatric disability other than PTSD, to include major depressive disorder, in April 2003, or approximately 27 years later.  See Maxson, 230 F.3d at 1333.  At that time, the Veteran complained that he "needed to get help with [his] depression."  The assessment included depression.

In May 2003, the Veteran complained of feeling "a lot of hopelessness and difficulty seeing how he can ever have much of a life, although not accompanied by any suicidal thoughts," frequent awakenings during sleep, and anxiety.  Mental status examination of the Veteran showed slowed speech with decreased rate and volume, a slowed affect, goal-oriented thought processes "although certainly a little obsessive about referring everything back to physical pain," some auditory hallucinations "where he hears a high-pitched noise or screeching in the background," visual hallucinations (seeing things "out the window that are unseen by his wife, such as birds flying or people driving by"), suicidal thoughts "over the last 10 years ,worse over the last three years" but no plan or intent, no ideas of reference, and a little paranoia.  The diagnoses included major depression.

Following private outpatient treatment in October 2005, the Axis I diagnoses included major depressive disorder.

On VA outpatient treatment in December 2005, the Veteran complained of continuing severe depression, sleep frequently interrupted by nightmares, and continuing paranoid thoughts.  He stated that "his mind has cleared some" since he moved out of the marital home.  He also stated that, before he moved out, "he was losing his temper and getting so depressed that he was having suicidal thoughts."  He denied any clear suicidal thoughts since he moved out of the marital home and in to his own trailer.  He continued having anxiety and "war memories."  Mental status examination of the Veteran showed he remained "psychomotor slowed," poor hygiene, organized thought processes, and "a little less depressed," continued paranoia but no auditory or visual hallucinations, some suicidal thoughts "which have disappeared in the last week" but no intent, and no homicidal thoughts.  The Veteran stated that "he has memories about his war experiences."  The diagnoses included major depression.  The diagnosis of major depression was unchanged on subsequent outpatient treatment in 2006.

The Board acknowledges the lay assertions of record that the Veteran, during his lifetime, experienced an acquired psychiatric disability other than PTSD, to include major depressive disorder, which was related to active service.  The competent evidence does not support these assertions, however, showing instead that, although the Veteran was diagnosed as having an acquired psychiatric disability between his service separation and his death several decades later, it is not related to active service.  The Board finds it significant that, when the Veteran was treated for an acquired psychiatric disability (variously diagnosed as major depressive disorder or major depression) during his lifetime, he did not report any relevant in-service history of complaints of or treatment for this disability nor was such history noted by any of the post-service VA and private treating physicians who treated him for this disability.  Further, neither the Veteran, during his lifetime, nor the appellant, following the Veteran's death, has identified or submitted any competent evidence, to include a medical nexus, dated prior to the Veteran's death which relates any acquired psychiatric disability other than PTSD, to include major depressive disorder, to active service or any incident of service.  And none of the evidence submitted since the Veteran's death can be considered in adjudicating this claim.  38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 353.   Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, for accrued benefits purposes, is not warranted.

TDIU

The Board further finds that the preponderance of the evidence is against the appellant's claim of entitlement to a TDIU, for accrued benefits purposes.  A review of the claims file shows that service connection was not in effect for any disabilities prior to the Veteran's death.  Nor has service connection been awarded for any disabilities based on any accrued benefits claim filed by the appellant since the Veteran's death.  The Board notes in this regard that the fundamental prerequisite for a TDIU claim is that the evidence shows that the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities.  See generally 38 C.F.R. § 4.16 (2010).  The evidence indicates that the Veteran stopped working as early as 1992, approximately 15 years prior to his death.  There is no evidence, however, that he stopped working as a result of any service-connected disability or that such disability otherwise interfered with his employability.  And none of the evidence submitted since the Veteran's death can be considered in adjudicating this claim.  38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 353.   Because the criteria for a TDIU were not met based on the evidence of record prior to the Veteran's death, the Board finds that entitlement to a TDIU, for accrued benefits purposes, is denied.  See Sabonis, 6 Vet. App. at 430.

Special Monthly Pension

In addition to the laws and regulations discussed above regarding accrued benefits claims, the Board notes that the need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. §§ 3.351(a)(1), (a)(5).  The criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Board finally finds that the preponderance of the evidence is against the appellant's claim of entitlement to a special monthly pension based on the need for aid & attendance or housebound status, for accrued benefits purposes.  Both the Veteran, prior to his death, and the appellant, since the Veteran's death, essentially contend that, during his lifetime, the Veteran was so helpless as to need the regular aid and attendance of another person or, alternatively, was substantially confined to his home.  The competent evidence does not support these assertions, however.  It shows instead that, on VA aid & attendance/housebound examination in September 2006, the VA examiner stated that the Veteran did not need the regular assistance of another person in attending to this examination or for the ordinary activities of daily living.  The Veteran arrived to this examination by a car which he owned and reported that, although he had a driver's license, he did not drive.  The VA examiner also stated that no assistance of another person was required in order to protect the Veteran from the ordinary hazards of his daily environment.  The Veteran was not restricted to his home or its immediate vicinity.  The Veteran also was not hospitalized nor a resident in a nursing home.  He further was not permanently bedridden.  The Veteran reported that he had poor eyesight and needed eyeglasses for reading but could not afford them.  He also reported that he did not manage his finances and his wife "has always taken care of the money."  The Veteran had not worked since 1992 and spent his days watching TV and laying around the house.  His physical activity was limited due to his low back and neck pain and he could walk only half a block.  He could not identify any standing limitations but stated that he walked with a cane, although the VA examiner noted that the Veteran had not brought a cane to this examination.  There were no complaints of dizziness, loss of memory, or poor balance affecting the ability to ambulate.  Physical examination showed the Veteran was disheveled with an even gait, posture with forward lean in part due to large protuberant abdomen, and steady balance without use of ambulatory aides or braces.  The Veteran sat at ease during the interview and had few position changes for comfort.  The VA examiner concluded that: (1) the Veteran was independent in his activities of daily living with the ability to ambulate, transfer, and provide for himself in terms of eating, grooming, bathing, toileting, and dressing; (2) the Veteran was independent in his daily activities around the house, including watching TV and rolling his own cigarettes; and (3) the Veteran was independent in his ability to travel and was not restricted to his home or its immediate vicinity.  

There is no competent opinion of record dated during the Veteran's lifetime which indicates either that he was so helpless as to need the regular aid and attendance of another person or was housebound.  The only opinion of record concerning the Veteran's alleged need for special monthly pension was obtained from the VA examiner in September 2006, less than 1 year prior to the Veteran's death.  As discussed above, that VA examination found that the Veteran was independent and was not in need of regular aid & attendance or housebound.  The Board notes in this regard that the Veteran continued to seek outpatient treatment for a variety of non-service-connected disabilities from VA and private clinicians between September 2006 and his death in mid-2007, demonstrating again that he was not confined substantially to his home or its immediate vicinity prior to his death.  There also is no competent evidence, other than the appellant's unsubstantiated lay assertions, that, prior to his death, the Veteran was so helpless as to require aid and attendance or housebound.  Neither the Veteran, during his lifetime, nor the appellant, since the Veteran's death, identified or submitted any competent evidence, to include a medical nexus, demonstrating that the Veteran was so helpless as to require the regular aid and attendance of another person or housebound.  And none of the evidence submitted since the Veteran's death can be considered in adjudicating this claim.  38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 353.   Accordingly, the Board finds that the criteria for special monthly pension based on the need for aid & attendance or housebound status, for accrued benefits purposes, is denied.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for the cause of the Veteran's death is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of entitlement to DIC under § 1318 is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of entitlement to DEA benefits is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under § 1318 is denied.

Entitlement to DEA benefits under 38 U.S.C., chapter 35, is denied.

Entitlement to service connection for a back disability, for accrued benefits purposes, is denied.

Entitlement to service connection for PTSD, for accrued benefits purposes, is denied.

Entitlement to an acquired psychiatric disability other than PTSD, to include major depressive disorder, for accrued benefits purposes, is denied.

Entitlement to a TDIU, for accrued benefits purposes, is denied.

Entitlement to special monthly pension based on the need for aid & attendance or housebound status, for accrued benefits purposes, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


